We erred in stating in the opinion filed herein on May 26th that the price paid by appellant for the lots in controversy was $11. Appellant testified that he was not present at the sale and was not certain what was the bid made for him for the property, but his impression was that it was $5 for one lot and $6 for the other two. From this testimony we concluded that the amount paid by appellant was $11. A further examination of the record shows that the sheriff's return on the execution under which the lots were sold was introduced in evidence and this return shows that the property was sold to appellant for $70, of which amount $16.74 was paid by appellant as cost of the sale and the balance of $53.26 was credited upon his judgment against appellees. This return was not impeached in any way and appellees did not attempt to contradict the statement therein made as to the price for which the lots were sold. We therefore find that the property was sold for the amount stated in the sheriff's return upon the execution. *Page 216 
Counsel for appellees insists that the evidence fails to show that appellees paid any part of the purchase money of the property purchased from Darling. The $770 paid by appellees to the loan company was paid upon a subscription to stock, and it does not affirmatively appear that the payment of this stock subscription was assumed by appellees when they purchased the property or that it was a charge upon the property. Aside from this $770 payment there is no evidence tending to show that appellees made any payment on the property.
Writ of error refused. *Page 217